Order entered January 22, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00982-CV

                    DONALD O. OZUMBA, M.D., ET AL., Appellants

                                             V.

                                JANE DOE NO. 6, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-03960-2018

                                         ORDER
       Before the Court is appellee’s January 17, 2020 unopposed motion to extend the time to

file her brief on the merits. We GRANT the motion and extend the time to February 6, 2020.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE